Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Response to Argument
Applicant's arguments filed date on 11/08/2021 have been fully considered but they are not persuasive.
Since Yum et al. (US 2017/0094547) and Zheng et al. (US 2018/0007663) discloses at least the amended part of the claim as indicated below.
During the limited amount of time, examiner has performed the updated search and discover the new prior, SUN et al. (US 2019/0013982). 
 The proposed amendment do not placed the claims in condition for allowance at least in view of Yum et al. (US 2017/0094547) and new prior art SUN et al. (US 2019/0013982). 
Yum et al. (US 2017/0094547) discloses “the plurality of subcarrier spacing-s includes at least a subcarrier spacing higher than 15kHz” [¶¶ 155-159; a subcarrier spacing can be determined according to a frequency range, and frequency indexes 101 to 200 are assigned to a subcarrier spacing 30 kHz (higher than 15kHz)].
New prior SUN et al. (US 2019/0013982) also discloses, within limited amount of search time, “the plurality of subcarrier spacing-s includes at least a subcarrier spacing higher than 15kHz " [¶¶ 80-81; transmitting a uplink channel carrying uplink data channel or control channel .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from87:00 A.M. to 5:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469